Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 
Claims 3 and 15 are cancelled.


                                                Reason for Allowance
     Claims 1, 2 and 4-13 are allowed  for the reason claim 1 has been amended to include the allowed limitation of claim 3. 

     Claims 14, 16-26 are allowed for the reason claim 14 has been amended to include the allowed limitation of claim 3.

     Claim 15 is allowed for the reason the prior art does not teach or suggest in claimed combination the limitation as set forth in claim 3.  

     Claim 27 is allowed for the reason the prior art does not teach or suggest in claimed  combination, the limitation as set forth in claim 3. 

     Claim 28 is allowed for the reason the prior art does not teach or suggest in claimed combination, the limitation as set forth in claim 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664